Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2019, 2/24/2021, and 3/22/2021 has been considered by the examiner.

Status of Claims
Claims 1-12 are pending.

Drawings
The drawings were received on 8/19/2019.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 6, the limitation “the retroreflecting substrate” lacks sufficient antecedent basis in the claim. The examiner suggests that it be changed to “the retroreflecting layer”.
Claims 2-12 are objected to because they inherit the deficiencies of claim 1 through their dependencies.
Claim 6 is objected to because of the following informalities:  in line 1, the examiner suggests that “pattered” be changed to “patterned”.  
Claim 7 is objected to because of the following informalities:  in line 2, the examiner suggests that “pattered” be changed to “patterned”.  
Claim 8 is objected to because of the following informalities:  in lines 3-4, the limitation “the visible band” lacks sufficient antecedent basis in the claim. The examiner suggests that it be changed to “a visible band”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming).
Regarding claim 1, Fleming discloses a retroreflecting article having a light incidence surface, comprising: a retroreflecting layer; a contrast reduction layer disposed nearer the light incidence surface than the retroreflecting layer (see at least paragraph [0016], where a light scattering material on at least a portion of retroreflective sheeting is the retroreflecting article with a retroreflecting layer and the light scattering material being a contrast reduction layer) and that the article operates in the near-infrared (see at least paragraph [0016], where the scattering is wavelength independent and scatters infra-red light).
Fleming does not specifically disclose that the contrast reduction layer decreases the near-infrared retroreflective efficiency of the retroreflecting layer by more than 50%.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the contrast reduction layer decreasing the near-infrared retroreflective efficiency of the retroreflecting layer by more than 50% include reducing the brightness of the article under retroreflected light without substantially changing its appearance under scattered light (see at least paragraph [0007] of Fleming).


Regarding claim 3, Fleming discloses all of the limitations of claim 1.
Fleming also discloses that the contrast reduction layer decreases near-infrared retroreflective efficiency through scattering (see at least paragraph [0016]).

Regarding claim 4, Fleming discloses all of the limitations of claim 3.
Fleming also discloses that the contrast reduction layer includes a bulk scatterer (see at least paragraph [0017]).

Regarding claim 5, Fleming discloses all of the limitations of claim 3.
Fleming also discloses that the contrast reduction layer includes a surface scatterer (see at least paragraph [0017]).

Regarding claim 7, Fleming discloses all of the limitations of claim 1.
Fleming also discloses that the contrast reduction layer is patterned and includes at least first and second sections (see at least Figs. 3A, 3B, 4A, and 4B and paragraphs [0020] and 
Fleming does not specifically disclose that the first section absorbs more than 80% of near-infrared light and the second section absorbs less than 80% of near-infrared light.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the first section absorbing more than 80% of near-infrared light and the second section absorbing less than 80% of near-infrared light include creating sufficiently high contrast to result in higher license plate read-rate accuracy when the license plates are read by an ALPR system (see at least paragraph [0020] of Fleming).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fleming so that the first section absorbs more than 80% of near-infrared light and the second section absorbs less than 80% of near-infrared light for the purpose of creating sufficiently high contrast to result in higher license plate read-rate accuracy when the license plates are read by an ALPR system (see at least paragraph [0020] of Fleming).

Regarding claim 12, Fleming discloses all of the limitations of claim 1.
Fleming also discloses that the retroreflecting article shows a spatially variant pattern when interrogated with near-infrared light (see at least Figs. 4A and 4B and paragraph [0022], where registration sticker 404 includes a bar code that is visible in retroreflected infra-red light, .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) as applied to claim 1 above, and further in view of Nakajima et al. (US 2012/0200710) of record (hereafter Nakajima).
Regarding claim 2, Fleming discloses all of the limitations of claim 1.
Fleming does not specifically disclose that the contrast reduction layer decreases near-infrared retroreflective efficiency through absorption.
However, Nakajima teaches a retroreflective article comprising a retroreflecting layer and an infrared non-transmissive layer (see at least Fig. 1 and paragraphs [0026]-[0028], where cube corner elements 104 are the retroreflecting layer and 112 is the infrared non-transmissive layer), wherein the infrared non-transmissive layer can comprise infrared absorbing or scattering material (see at least paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Fleming to include the teachings of Nakajima so that the contrast reduction layer decreases near-infrared retroreflective efficiency through absorption for the purpose of substituting one known contrast reduction layer for another in order to appear darker when illuminated by infrared light, thus minimizing the incidence of halation when photographed by an infrared camera (see at least paragraph [0026] of Nakajima).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) as applied to claim 1 above, and further in view of Smithson et al. (US 2010/0151213) of record (hereafter Smithson).
Regarding claim 6, Fleming discloses all of the limitations of claim 1.
Fleming does not specifically disclose that the retroreflecting layer is patterned and includes at least first and second sections, and wherein the retroreflectivity is different for the first and second sections.
However, Smithson teaches a retroreflective article comprising a retroreflecting layer that is patterned and includes at least first and second sections, and wherein the retroreflectivity is different for the first and second sections (see at least Figs. 2-7 and paragraph [0028], where the retroreflective article comprises patterned retroreflective layers and where the different areas of the license plates are first and second sections).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Fleming to include the teachings of Smithson so that the retroreflecting layer is patterned and includes at least first and second sections, and wherein the retroreflectivity is different for the first and second sections for the purpose of making the article readable by an automatic license plate recognition system (see at least paragraph [0029] of Smithson).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) as applied to claim 1 above, and further in view of Tung (US 3,758,193) of record (hereafter Tung).
Regarding claim 8, Fleming discloses all of the limitations of claim 1.
Fleming does not specifically disclose a visual absorbing layer, disposed either nearer or farther from the light incidence surface than the contrast reduction layer, wherein the visible absorbing layer absorbs at least 80% of light in a visible band.
However, Tung teaches a retroreflective article for use in the infrared (see at least the title) comprising a visual absorbing layer (see at least Fig. 1 and Col. 2, lines 10-24, where layer 11 is a visible light absorptive layer) disposed on the light incidence side of the retroreflective layer (see at least Fig. 1, where 12 is a retroreflective sheet), wherein the visible absorbing layer absorbs much of the visible light (see at least Col. 1, lines 57-63, where the IR/IR+V discrimination ratio is preferably more than 90 percent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Fleming to include the teachings of Tung so that the article comprises a visual absorbing layer, disposed either nearer or farther from the light incidence surface than the contrast reduction layer, wherein the visible absorbing layer absorbs light in a visible band for the purpose of being useful in applications where the retroreflected signal should be a narrow-band signal that can be precisely sensed or in applications where the article should be unobtrusive (see at least Col. 1, lines 15-19 of Tung).
Fleming as modified by Tung does not specifically disclose that the visible absorbing layer absorbs at least 80% of light in a visible band.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the visible absorbing layer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fleming as modified by Tung so that the visible absorbing layer absorbs at least 80% of light in a visible band for the purpose of being useful in applications where the retroreflected signal should be a narrow-band signal that can be precisely sensed or in applications where the article should be unobtrusive (see at least Col. 1, lines 15-19 of Tung).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) as applied to claim 1 above, and further in view of Thakkar et al. (US 2013/0114143) (hereafter Thakkar).
Regarding claims 9 and 11, Fleming discloses all of the limitations of claim 1.
Fleming does not specifically disclose that the retroreflecting article is conformable or flexible.
However, Thakkar teaches a retroreflecting article (see at least Fig. 1 and the abstract, where the sheet can be retroreflective), wherein the retroreflecting article is conformable or flexible (see at least paragraphs [0033]-[0035], where the land layer of the retroreflective article can comprise low elastic modulus polymer that is capable of bending, flexing, conforming, etc.).
.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2015/0353029) of record (hereafter Fleming) as applied to claim 1 above, and further in view of Hews et al. (US 2008/0030854) (hereafter Hews).
Regarding claims 10 and 11, Fleming discloses all of the limitations of claim 1.
Fleming does not specifically disclose that the retroreflecting article is a tape or is flexible.
However, Hews teaches a retroreflecting article (see at least Fig. 1 and the abstract), wherein the retroreflecting article is a tape and is flexible (see at least the title and the abstract, where the retroreflective article is a retroreflective tape, which can be applied to fabrics such as Gortex, which implies a level of flexibility)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Fleming to include the teachings of Hews so that the retroreflecting article is a tape and is flexible for the purpose of being able to attach the article to fabrics such as Gortex (see at least the abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Derek S. Chapel/             Primary Examiner, Art Unit 2872
6/4/2021